EXHIBIT B
                             Loss Chart
      Losses of Jeffrey Greenside in Altice USA, Inc. ("ATUS")
Client Name                                     Jeffrey Greenside
Company Name                                     Altice USA, Inc.
Ticker Symbol                                          ATUS
Date of Offering                                    6/21/2017

§ 11 Loss Calculation
Total Shares Purchased and Retained                       1,000
Price Per Share in the Offering*                         $30.00
Value of Shares at Purchase                            $30,000.00

Closing Price on 11/19/2018**                            $17.22
Estimated Value of Retained Shares as of
11/19/2018                                            $17,220.00
Estimated Gain/(Loss)                                 $12,780.00



* For purposes of this damage calculation, any retained shares
purchased at a price higher than the offering price of $30.00 are valued
at $30.00 per share. Any shares purchased for less than the offering
price are valued at their purchase price.

** Pursuant to 15 U.S.C. § 77k(e), retained shares are valued at the
closing stock price on the date the initial federal complaint asserting
claims under Section 11 - November 19, 2018
